14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommy McELVEEN, Plaintiff Appellant,v.Dewitt (Spike) McGRAW;  Ken McRAE, Defendants Appellees.
No. 93-7126.
United States Court of Appeals, Fourth Circuit.
Dec. 16, 1993.Jan. 18, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  William B. Traxler, Jr., District Judge.  (CA-92-3258-4-21BD)
Tommy McElveen, Appellant Pro Se.
William Henry Davidson, II, Ellis, Lawhorne, Davidson, Sims, Morrison & Soujourner, P.A., Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals the district court's order denying his motion to appoint counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED